DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11, 14, 15 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication No. US 2018/0305921 to Margalit.
Regarding claim 11, Margalit discloses a window wall system (title) having spaced concrete slabs (101, 16) and with vertical mullions (vertical sides of walls) with bottom rails (fig. 7A: 119, 141; 2B: 107) and with top rails (fig. 2B: 105), mounting brackets (125, 127, 125’, 127’) for mounting to the concrete slabs, and sealing membranes (128, 136, [0109]) attached to the brackets and rails with sealing membranes (128, 136, [0109]) attached/affixed to the brackets and rails.  Also, disclosed is inserting an interlocking feature (top and bottom surfaces having bolt apertures) of the sealing membrane into a recess (L shaped bracket 107) of a membrane receiving portion of the anchoring bracket to prevent the sealing membrane from disengaging the membrane receiving portion.
Regarding claim 14, the bracket is interlocked with the rails through recesses (holes, fig. 2B).
Regarding claim 15, multiple window modules are placed adjacent (see mounting bars fig. 9A and adjacent modules fig. 6), the modules being anchored and sealed.
Regarding claim 17, claim 17 is rejected for reasons cited in the rejection of claim 4.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12, is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. US 2018/0305921 to Margalit.
Regarding claim 12, the act of rolling the membrane is not particularly disclose by Margalit.  It would have been obvious to roll the membrane as that is an acceptable and well-known means of installation of sealant.  This would ease production.
Claims 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. US 2018/0305921 to Margalit in view of U.S. Patent Publication No. US 2011/0258945 to Arbour.
Regarding claim 18, claim 18 is rejected for reasons cited in the rejection of claim 11.  However, Margalit does not disclose adjustable connectors connected to the top portion of a corresponding window wall and configured to be connected to a bottom surface of the corresponding one of the concrete slabs.  Arbour discloses such an adjustable connector in a window wall system (fig. 8: 132, see lower 132 connected underneath to top of window wall, [0074]).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Margalit by adding adjustable components as disclosed by Arbour in order to more accurately fit the wall modules.
Regarding claim 19 Margalit in view of Arbour discloses the basic claim structure of the instant application but does not disclose specific dimensions of adjustability.  Applicant fails to show criticality for specifically claimed dimensions, therefore it would have been an obvious design choice to use the dimensions such as specified in these claims.  The use of such dimensions would enable a finer installation to prevent ingress of moisture.
Regarding claim 20, the adjustable connectors of Arbour are connected to vertical mullions (sides) and top rail (figs. 5-7).


Allowable Subject Matter
Claim 16 is objected to as in the previous action.
Claims 1-10 are allowed as the applicant arguments of  8/12/22, regarding these claims, is convincing.



Response to Arguments
Applicant's arguments filed 8/12/22 have been fully considered but they are not persuasive with regards to claims 18-20.  Regarding claims 10, 12, and 14-17, these arguments are moot in light of the new rejection necessitated by the applicant’s amendment.  Regarding claim 18, the applicant argues that Arbour does not disclose the use of adjustable connectors because Arbour discloses fixing bolts.  However, fixing bolts are inserted and fixed to a torque degree and they are considered as adjustable because they can be loosened, which would constitute and adjustment in strength.  The applicant should note that the limitation of “adjustable” is broad and does not contain specific structure as to how the adjustment is different from that of a rotating bolt.  Regarding the applicant’s arguments of Arbour not being a window, Arbour is used in the above rejection for the mounting and adjusting elements.  Generally, the inventions of Arbour and Margalit are similar and both found together in the art of building construction. 
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Basil Katcheves whose telephone number is (571)272-6846. The examiner can normally be reached Monday-Thursday, 8:00 am to 6:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BASIL S KATCHEVES/Primary Examiner, Art Unit 3633